CLD-172                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3580
                                       ___________

                                 DURYANE CHANEY,
                                            Appellant

                                             v.

                              WARDEN LORETTO FCI
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 3:20-cv-00223)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 6, 2021
            Before: RESTREPO, MATEY, and SCIRICA, Circuit Judges

                              (Opinion filed June 11, 2021)
                                      __________

                                        OPINION*
                                       __________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Duryane Chaney appeals the District Court’s order dismissing his

petition filed pursuant to 28 U.S.C. § 2241. For the reasons detailed below, we will

summarily affirm the District Court’s judgment.

       In 2013, Chaney pleaded guilty in the United States District Court for the Eastern

District of Michigan to possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1),

and possession with intent to distribute cocaine, 21 U.S.C. § 841(a)(1). The District Court

concluded that Chaney qualified for an enhanced sentence under the Armed Career

Criminal Act (ACCA) because he previously had been convicted of a serious drug offense

and two violent felonies, including a 1981 Michigan conviction for attempted unarmed

robbery. His direct appeal was unsuccessful.

       Chaney filed a motion under 28 U.S.C. § 2255, alleging that his attempted unarmed

robbery conviction did not qualify as a violent felony following Johnson v. United States,

576 U.S. 591 (2015). Johnson held that the residual clause in the ACCA’s definition of

“violent felony” is unconstitutionally vague. Id. at 606. The District Court denied the §

2255 motion but granted a certificate of appealability. United States v. Chaney, No. 13-

20582, 2017 WL 3499936 (E.D. Mich. Aug. 16, 2017). The Sixth Circuit affirmed the

denial of the § 2255 motion, holding that Chaney’s attempted unarmed robbery conviction

is categorically a violent felony under the ACCA’s still-valid elements clause. Chaney v.

United States, 917 F.3d 895, 900 (6th Cir. 2019), cert. denied, 140 S. Ct. 265 (2019). Later,




                                             2
the Sixth Circuit denied Chaney’s application to file a second or successive § 2255 motion.

In re Chaney, C.A. No. 20-1181 (6th Cir. July 17, 2020).

       In November 2020, Chaney, who was incarcerated at FCI Loretto in Cresson,

Pennsylvania, filed a petition under 28 U.S.C. § 2241 in the United States District Court

for the Western District of Pennsylvania. He alleged that “in light of Johnson, Mathis [v.

United States, 136 S. Ct. 2243, 2253-54 (2016),] and Descamps [v. United States, 570 U.S.

254 (2013), 28 U.S.C.] § 2255 is inadequate and ineffective to test the legality of his

detention.” A Magistrate Judge recommended that the petition be dismissed, explaining

that Chaney could not proceed under § 2241 because his sentencing error claim did not fit

within the exception afforded by § 2255’s savings clause. Over Chaney’s objections, the

District Court dismissed Chaney’s § 2241 petition for lack of jurisdiction. Chaney filed a

timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291, and exercise plenary review over the

District Court’s legal conclusions. See Cradle v. United States ex rel. Miner, 290 F.3d 536,

538 (3d Cir. 2002) (per curiam). We may summarily affirm a District Court’s decision “on

any basis supported by the record” if the appeal fails to present a substantial question. See

Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4; 3d

Cir. I.O.P. 10.6.

       “Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by which federal

prisoners can challenge their convictions or sentences.” Okereke v. United States, 307

                                             3
F.3d 117, 120 (3d Cir. 2002). The “savings clause” contained in § 2255(e) provides an

exception to this rule when a § 2255 motion would be “inadequate or ineffective to test the

legality of [the petitioner’s] detention.” 28 U.S.C. § 2255(e); see Cradle, 290 F.3d at 538.

This narrow exception applies in only rare circumstances, such as when “an intervening

change in statutory interpretation runs the risk that an individual was convicted of conduct

that is not a crime, and that change in the law applies retroactively in cases on collateral

review.” See Bruce v. Warden Lewisburg USP, 868 F.3d 170, 179 (3d Cir. 2017); see also

Cordaro v. United States, 933 F.3d 232, 239 (3d Cir. 2019).

       Assuming without deciding that Chaney’s sentencing challenge is cognizable under

§ 2241, we conclude that relief is unavailable because § 2255 was not an inadequate or

ineffective remedy for Chaney’s claim. Indeed, the claim raised in Chaney’s § 2241

petition is substantially identical to the one raised and rejected in his § 2255 motion

proceedings.1 Because Chaney had an earlier opportunity following Johnson to challenge

whether his conviction for attempted unarmed robbery qualifies as a violent felony, relief

under § 2241 is unavailable. See Bruce, 868 F.3d at 180 (stating that “[w]hat matters is

that the prisoner has had no earlier opportunity to test the legality of his detention since the



1
 Chaney’s § 2241 petition relied in part on Mathis v. United States, 136 S. Ct. 2243, 2253-
54 (2016), which provided guidance as to when the modified categorical approach (as
opposed to the categorical approach) should be employed to determine whether a prior
conviction qualifies as a predicate offense under the ACCA. Although Chaney did not cite
Mathis in his § 2255 motion, he could have raised a claim based on Mathis in that
proceeding, as his § 2255 motion was still pending when Mathis was decided in June 2016.
                                              4
intervening Supreme Court decision issued”). Consequently, the District Court properly

dismissed Chaney’s § 2241 petition.

      For the foregoing reasons, we will summarily affirm the District Court’s judgment.




                                          5